SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No.000-52828 DIGITAL DEVELOPMENT PARTNERS, INC. (Exact name of registrant as specified in its charter) Nevada 98-0521119 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 17800 Castleton St., Suite 300 City of Industry, California (Address of Principal Executive Office) Zip Code Registrant's telephone number, including Area Code: (626) 581-3335 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act:Common Stock Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.o Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. o Indicate by check mark whether the registrant (1) has filed all reports to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filero Non-accelerated fileroSmaller reporting companyþ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act):Yes þNo o The aggregate market value of the voting stock held by non-affiliates of the Company on June 30, 2013 was approximately $134,000. As of March 31, 2014 the Company had 85,970,665 issued and outstanding shares of common stock. Documents incorporated by reference: None ITEM 1. BUSINESS The Company was incorporated in December 2006. On February 18, 2010 the Company’s directors approved an agreement between the Company and EFT Holdings, Inc. (“EFT”), whereby EFT agreed to assign its worldwide distribution and servicing rights to a product known as the “EFT-Phone” in exchange for 79,265,000 shares of the Company’s common stock. Aside from its “EFT-Phone”, EFT distributes 25 nutritional products, 18 personal care products, an environmentally friendly automotive product, an environmentally friendly house cleaner and a portable drinking container which contains a filter to remove impurities. EFT markets its products through a direct sales organization.Once a customer of EFT’s makes a minimum purchase of $600 (plus $60 for shipping and handling fees), the customer becomes an “Affiliate”. The EFT-Phone consists of a cell phone which uses the Microsoft Operating System.The EFT-Phone has an application that will allow EFT’s affiliate base to access all of their back office sites including their Funds Management Account where the affiliate will be able to deposit, withdraw and transfer money to another EFT account or to another EFT Affiliate at no cost for the transfer. The worldwide distribution and servicing rights to the EFT-Phone include the right to sell the EFT-Phone to EFT’s affiliates and others.Servicing includes the collection of service fees for all EFT-Phones worldwide, including monthly fees, usage fees, as well as call forwarding, call waiting, text messaging and video fees.The Company also acquired the rights to distribute all EFT-Phone accessories. In connection with the agreement between the Company and EFT: ● The former officers and directors of the Company resigned; and ● Jack Jie Qin was appointed as the Company’s sole director. The Company did not receive any orders for the EFT phone during the year ended December 31, 2013.The Company has been advised by EFT that due to a significant drop in demand for the EFT phone, EFT has not placed any new orders with the Company.It is the Company’s understanding that EFT has inventory previously purchased from the Company and until sales increase, EFT will not be placing any new orders from the Company. General As of March 31, 2014 The Company did not have any full time employees. ITEM 2. DESCRIPTION OF PROPERTY See Item 1 of this report. 2 ITEM 3. LEGAL PROCEEDINGS. The Company is not involved in any legal proceedings and the Company does not know of any legal proceedings which are threatened or contemplated. ITEM 4. MINE SAFETY DISCLOSURE. Not Applicable. ITEM 5. MARKET PRICE OF AND DIVIDENDS ON THE REGISTRANT'S COMMON EQUITY AND OTHER SHAREHOLDER MATTERS. The Company’s common stock is quoted on the OTC Bulletin Board under the symbol “DGDM”. Shown below are the ranges of high and low closing prices for the Company’s common stock for the periods indicated as reported by FINRA. The market quotations reflect inter-dealer prices, without retail mark-up, mark-down or commissions and may not necessarily represent actual transactions. Quarter Ended High Low March 31, 2012 June 30, 2012 September 30, 2012 December 31, 2012 March 31, 2013 June 30, 2013 September 30, 2013 December 31, 2013 Trades of the Company’s common stock are subject to Rule 15g-9 of the Securities Exchange Act of 1934, which rule imposes certain requirements on broker/dealers who sell securities subject to the rule to persons other than established customers and accredited investors.For transactions covered by the rule, brokers/dealers must make a special suitability determination for purchasers of the securities and receive the purchaser's written agreement to the transaction prior to sale.The Securities and Exchange Commission also has rules that regulate broker/dealer practices in connection with transactions in "penny stocks".Penny stocks generally are equity securities with a price of less than $5.00 (other than securities registered on certain national securities exchanges or quoted on the NASDAQ system, provided that current price and volume information with respect to transactions in that security is provided by the exchange or system).The penny stock rules require a broker/ dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document prepared by the Commission that provides information about penny stocks and the nature and level of risks in the penny stock market.The broker/dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker/dealer and its salesperson in the transaction, and monthly account statements showing the market value of each penny stock held in the customer's account.The bid and offer quotations, and the broker/dealer and salesperson compensation information, must be given to the customer orally or in writing prior to effecting the transaction and must be given to the customer in writing before or with the customer's confirmation.These disclosure requirements may have the effect of reducing the level of trading activity in the secondary market for the Company’s common stock. 3 As of March 31, 2014 the Company had 85,970,665outstanding shares of common stock and seven shareholders of record. As of March 31, 2014 the Company had 2,000,000 outstanding warrants and 216,000 outstanding Series A and Series B warrants. The 2,000,000 warrants allow the holders to purchase one share of the Company’s common stock at a price of $1.00 per share at any time on or before June 1, 2014. Each Series A Warrant entitles the holder to purchase one share of the Company’s common stock at a price of $1.00 per share.Each Series B Warrant entitles the holder to purchase one share of the Company’s common stock at a price of $1.25 per share.The Series A and B Warrants expire on September 30, 2014. As of March 31, 2014, there was no public market for the Company’s warrants. As of March 31, 2014, 6,705,665 shares of the Company’s common stock were freely tradable.The remaining outstanding shares, 79,265,000, are owned by a wholly owned subsidiary of EFT Holdings and may be sold pursuant to Rule 144 of the Securities and Exchange Commission. Holders of common stock are entitled to receive dividends as may be declared by the Board of Directors. The Company’s Board of Directors is not restricted from paying any dividends but is not obligated to declare a dividend. No dividends have ever been declared and it is not anticipated that dividends will ever be paid. During the year ended December 31, 2013, the Company did not purchase any shares of its common stock from third parties in a private transaction or as a result of any purchases in the open market.None of the Company’s officers or directors, nor any of its principal shareholders purchased any shares of its common stock from third parties in a private transaction or as a result of purchases in the open market during the year ended December 31, 2013. ITEM 6. SELECTED FINANCIAL DATA Not applicable. 4 ITEM 7.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND PLAN OF OPERATION The Company was incorporated in December 2006. On February 18, 2010 the Company’s directors approved an agreement between the Company and EFT Holdings, Inc., now named EFT Holdings, Inc., (“EFT”), whereby EFT agreed to assign its worldwide distribution and servicing rights to a product known as the “EFT-Phone” in exchange for 79,265,000 shares of the Company’s common stock. EFT markets its products through a direct sales organization.Once a customer of EFT’s makes a minimum purchase of $600 (plus $60 for shipping and handling fees), the customer becomes an “affiliate”. The EFT-Phone is a cell phone which uses the Android Operating System.The phone is manufactured by an unrelated third party.The EFT-Phone has an application that allows EFT’s affiliate base to access all of their back office sites including their Funds Management Account where the affiliate is able to deposit, withdraw and transfer money to another EFT account or to another EFT Affiliate at no cost for the transfer.The EFT-Phone has educational applications and PowerPoint presentation capability for training new affiliates anywhere in the world. The worldwide distribution and servicing rights to the EFT-Phone include the right to sell the EFT-Phone to EFT’s affiliates and others.Servicing includes the collection of service fees for all EFT-Phones worldwide, including monthly fees, usage fees, as well as call forwarding, call waiting, text messaging and video fees.The Company also acquired the rights to distribute all EFT-Phone accessories. Results of Operations The Company did not receive any orders for the EFT phone during the year ended December 31, 2013.The Company has been advised by EFT that due to a significant drop in demand for the EFT phone, EFT has not placed any new orders with the Company.It is the Company’s understanding that EFT has inventory previously purchased from the Company and until sales increase, EFT will not be placing any new orders from the Company.The Company is very concerned regarding this news and is investigating other sources of revenue to mitigate the significant drop in revenue. Other than the foregoing, the Company does not know of any trends, events or uncertainties that will have, or are reasonably expected to have, a material impact on sales, revenues, expenses or results of operations. Liquidity and Capital Resources The Company does not have any firm commitments from any person to provide the Company with any additional capital. See Note 2 to the financial statements included as part of this report for a description of the Company’s accounting policies and recent accounting pronouncements. 5 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK Not applicable. ITEM 8. FINANCIAL STATEMENTS See the financial statements attached to this report. ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS. See the Company’s 8-K reports dated: ● November 14, 2012, ● January 11, 2013, ● February 5,2014, and ● March 6, 2014 ITEM 9A. CONTROLS AND PROCEDURES Management’s Report on Disclosure Control Under the direction and with the participation of the Company’s management, the Company carried out an evaluation of the effectiveness of the design and operation of its disclosure controls and procedures as of December 31, 2013.The Company maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in its periodic reports with the Securities and Exchange Commission is recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and regulations, and that such information is accumulated and communicated to The Company’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure.The Company’s disclosure controls and procedures are designed to provide a reasonable level of assurance of reaching its desired disclosure control objectives.Based upon this evaluation, management concluded that the Company’s disclosure controls and procedures were effective as of December 31, 2013. Management’s Report on Internal Control Over Financial Reporting The Company’s management is responsible for establishing and maintaining adequate internal control over financial reporting and for the assessment of the effectiveness of internal control over financial reporting. As defined by the Securities and Exchange Commission, internal control over financial reporting is a process designed by, or under the supervision of The Company’sprincipal executive officer and principal financial officerand implemented by The Company’s Board of Directors, management and other personnel, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of The Company’s financial statements in accordance with U.S. generally accepted accounting principles. 6 Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. The Company’s management evaluated the effectiveness of its internal control over financial reporting as of December 31, 2013 based on criteria established in Internal Control - Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission, or the COSO Framework. Management’s assessment included an evaluation of the design of The Company’s internal control over financial reporting and testing of the operational effectiveness of those controls. Based on this assessment, management concluded that the Company’s internal control over financial reporting was effective as of December 31, 2013. This Annual Report on Form 10-K does not include an attestation report by our registered public accounting firm regarding internal control over financial reporting.Management’s report was not subject to attestation by our registered public accounting firm pursuant to temporary rules of the SEC that permit us to provide only our management’s report in this Annual Report on Form 10-K Changes in Internal Controls. There have been no changes to our internal control over financial reporting that occurred during the year ended December 31, 2013 that have materially affected, or are reasonably likely to materially affect our internal control over financial reporting. ITEM 9B. OTHER INFORMATION Not applicable. ITEM 10. DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROLPERSONS Name Age Position Jack Jie Qin 53 President, Secretary, Chief Executive Officer and Director William E. Sluss 58 Principal Financial and Accounting Officer The directors of the Company serve in such capacity until the annual meeting of the Company’s shareholders and until their successors have been duly elected and qualified.The officers of the Company serve at the discretion of the Company’s directors. 7 The principal occupation of the Company’s officers and director during the past several years is as follows: Mr. Qin has been the Company’s President, Chief Executive Officer, Secretary and Director since February 2010. Mr. Qin has been EFT Holdings, Inc.’s President, Chief Executive Officer and Chairman of its Board of Directors since November 2007.Since 2002, Mr. Qin has been the President of EFT Inc.From July 1998 to December 2002, Mr. Qin was the President of eFastTeam International, Inc. located in Los Angeles, California.Between June 1992 and December 1997 Mr. Qin was the President of LA Import & Export Company, also located in Los Angeles, California.In May 1991, Mr. Qin earned an MBA degree from Emporia State University.In May 1982, Mr. Qin graduated from Jiangxi Engineering Institute in Nanchang, China with a major in Mechanical Engineering. Mr. Sluss has been the Company’s Principal Financial and Accounting Officer since January 2011.Between August2010 and January 2011 Mr. Sluss assisted the Company with its accounting and financial reporting.Between 2008 and 2010 Mr. Sluss was the Chief Financial Officer for AcccuForce Staffing Services in Kingsport, TN.Between 2002 and 2008 Mr. Sluss was the Chief Financial Officer and Treasurer for Studsvik, Inc., a nuclear services company based in Erwin, TN.Mr. Sluss is a certified public accountant and received his Bachelor of Science degree in accounting from the University of Virginia’s College at Wise (Wise, Virginia) in 1990. The Company believes that Mr. Qin’s longstanding experience with EFT Holdings, and in particular with EFT’s affiliate base, qualifies him to be a director. The compensation the Company plans to pay Mr. Qin, and the time he plans to devote to the Company’s business, have not yet been determined. Mr. Sluss devotes approximately one-third of his time to the Company and is paid an annual salary of $37,700. The Company does not have a compensation or an audit committee.Mr. Sluss serves as the Company’s financial expert. None of the Company’s directors are independent as that term is defined in section 803 of listing standards of the NYSE MKT. The Company has not adopted a Code of Ethics applicable to its principal executive, financial, and accounting officers and persons performing similar functions.The Company does not believe it requires a Code of Ethics since its only has two officers. Compensation Committee Interlocks and Insider Participation. The Company’s director acts as its compensation committee.During the year ended December 31, 2013 the Company’s sole officer was not a member of the compensation committee or a director of another entity, which other entity had one of its executive officers serving as a director of the Company or as a member of the Company’s compensation committee. 8 ITEM 11. EXECUTIVE COMPENSATION The following table shows the compensation paid or accrued during the two years ended December 31, 2013 to the executive officers of the Company.No officer of the Company has ever received compensation in excess of $100,000 per year. All Other Stock Option Annual Name and Principal Fiscal Salary Bonus Awards Awards Compensation Position Year Total Jack Jie Qin - William Sluss $ - $ $ - - - $ (1) The dollar value of base salary (cash and non-cash) received. (2) The dollar value of bonus (cash and non-cash) received. (3) During the periods covered by the table, the value of the Company’s shares issued as compensation for services to the persons listed in the table. (4) The value of all stock options granted during the periods covered by the table. (5) All other compensation received that the Company could not properly report in any other column of the table. The Company has an employment agreement with William E. Sluss, the Company’s Principal Financial and Accounting Officer, who became the Company’s principal financial and accounting officer in January 2011.The employment agreement, which expires December 31, 2014, provides that Mr. Sluss will devote approximately one-third of his time to the Company and will be paid an annual salary of $37,700. Long-Term Incentive Plans.The Company does not have any pension, stock appreciation rights, long-term incentive or other plans and has no intention of implementing any of these plans for the foreseeable future. Employee Pension, Profit Sharing or other Retirement Plans.The Company does not have a defined benefit, pension plan, profit sharing or other retirement plan, although it may adopt one or more of such plans in the future. Compensation of Directors.The Company’s directors did not receive any compensation for their services as director during the fiscal year ended December 31, 2013. Stock Option and Bonus Plans.The Company has not adopted any stock option orstock bonus plans. 9 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDERS MATTERS The following table lists, as of March 15, 2014, those persons owning beneficially 5% or more of the Company’s common stock, the number and percentage of outstanding shares owned by each director and officer of the Company and by all officers and directors as a group.Unless otherwise indicated, each owner has sole voting and investment powers over his shares of common stock. Name and Address Number of Shares Percent of Class EFT Holdings, Inc 92 % 17800 Castleton St., Suite 300 City of Industry, California91748 Shares are held of record by a wholly owned subsidiary of EFT Holdings. ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS. See Item 1 of this report. ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES MaloneBailey, LLP served as the Company’s independent registered public accountant for the year ended December 31, 2013.The following table shows the aggregate fees billed to the Company during the year ended December 31, 2013 by MaloneBailey, LLP. Audit Fees $ Audit-Related Fees Financial Information Systems Design and Implementation Fees Tax Fees All Other Fees Audit fees and audit related fees represent amounts billed for professional services rendered for the audit of the Company’s annual financial statements and the review of the Company’s interim financial statements.Before MaloneBailey was engaged by the Company to render these services, the engagement was approved by the Company’s Directors. Anton & Chia, LLP served as the Company’s independent registered public accountant for the year ended December 31, 2013.The following table shows the aggregate fees billed to the Company during the year ended December 31, 2013 by Anton & Chia, LLP. Anton & Chia did not bill the Company for any fees during the year December 31, 2012 since they were not engaged by the Company until January 11, 2013. 10 Audit Fees $ Audit-Related Fees Financial Information Systems Design and Implementation Fees Tax Fees All Other Fees Audit fees and audit related fees represent amounts billed for professional services rendered for the audit of the Company’s annual financial statements and the review of the Company’s interim financial statements.Before Anton & Chia was engaged by the Company to render these services, the engagement was approved by the Company’s Directors. ITEM 15.EXHIBITS Exhibit Number Exhibit Name Articles of Incorporation* Bylaws* 31 Rule 13a-14(a) Certifications 32 Section 1350 Certifications * Incorporated by reference to the same exhibit filed with the Company’s registration statement on Form SB-2 (File # 333-145951). 11 DIGITAL DEVELOPMENT PARTNER, INC. FINANCIAL STATEMENTS December 31, 2013 and 2012 INDEX TO FINANCIAL STATEMENTS Reports of Independent Registered Public Accounting Firms 1 Balance Sheets 3 Statements of Operations 4 Statements of Cash Flows 5 Statements of Changes in Stockholders’ Deficit 6 Notes to Financial Statements 7 F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Digital Development Partners, Inc. City of Industry, CA We have audited the accompanying balance sheet of Digital Development Partners, Inc. (the “Company”) as of December 31, 2013, and the related statements of operations, stockholders’ equity (deficit), and cash flows for the year then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatements. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Company as of December 31, 2013, and the related results of its operations and its cash flows for the year then ended, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the financial statements, the Company has a working capital deficit as of December 31, 2013 and no source of revenue, which raises substantial doubt about its ability to continue as a going concern. Management’s plans regarding those matters are described in Note 2. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ MaloneBailey, LLP www.malone-bailey.com Houston, Texas April 8, 2014 F-2 REPORT OF INDEPENDENT REGISTRERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders Digital Development Partners, Inc. We have audited the accompanying balance sheet of Digital Development Partner, Inc. (the “Company”) as of December 31, 2012 and the related statements of operations, changes in stockholders' deficit and cash flows for the two years then ended. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Company as of December 31, 2012 and the result of its operations and its cash flows for the year then ended, in conformity with accounting principles generally accepted in the United States. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As shown in the financial statements, the Company has incurred an accumulated deficit of $(7,954,373) from inception to December 31, 2012. This raises substantial doubt about the Company’s ability to continue as a going concern. Management’s plans in regard to this matter are described in Note 2. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/Anton & Chia, LLP April 8, 2013 Newport Beach, CA F-3 DIGITAL DEVELOPMENT PARTNERS, INC. Balance Sheet as of December 31, December 31, ASSETS Current Assets Cash $ $ Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accounts Payable $ $ Loan Payable to Related Party (Note 3) Total Liabilities Stockholders' Deficit Common Stock, $0.001 par value; authorized 225,000,000 shares; 85,970,665 issued and outstanding shares as of December 31, 2013 and 2012 Additional Paid-In Capital Accumulated Deficit ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ The accompanying notes are an integral part of these financial statements F-4 DIGITAL DEVELOPMENT PARTNERS, INC. Statement of Operations For the Year Ended December 31, Operating expenses $ ) $ ) Loss from Operations ) ) Interest expense - Net Loss $ ) $ ) Basic and diluted loss per common share $ ) $ ) Basic and diluted weighted average common shares outstanding The accompanying notes are an integral part of these financial statements F-5 DIGITAL DEVELOPMENT PARTNERS, INC. Statement of Cash Flows For the Year Ended December 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used by operating activities: Change in operating assets and liabilities: Accounts payable Net cash used by operatingactivities ) ) Cash flows from financing activities: Proceeds of loan payable from related party Net cash provided by financing activities Net increase (decrease) in cash ) Cash, beginning of the period Cash, end of the period $ $ Supplemental cash flow disclosure: Interest paid $
